Exhibit 10.16

No. 2020-__

RED CAT HOLDINGS, INC.

COMMON STOCK PURCHASE WARRANT



THE WARRANT REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND IS SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE. THIS WARRANT MAY NOT BE
SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL, REASONABLY
ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT THE PROPOSED SALE,
TRANSFER, OR DISPOSITION MAY BE EFFECTUATED WITHOUT REGISTRATION UNDER THE ACT.

WARRANT CERTIFICATE

THIS WARRANT CERTIFICATE (the "Warrant Certificate") certifies that for value
received, _______________ (the "Holder"), is the owner of this warrant (the
"Warrant"), which entitles the Holder to purchase at any time on or before the
Expiration Date (as defined below) sixty-six thousand six hundred _______
(_____) shares (the "Warrant Shares") of fully paid non-assessable shares of the
common stock (the "Common Stock") of RED CAT HOLDINGS, INC., a Nevada
corporation (the "Company"), at a purchase price per Warrant Share of One Dollar
and Fifty Cents ($1.50) (the "Purchase Price"), in lawful money of the United
States of America by bank or certified check, subject to adjustment as
hereinafter provided. This Warrant Certificate is issued in connection with the
closing of a financing transaction with the Holder in accordance with, and as
required by, the terms of that certain Securities Purchase Agreement dated the
date hereof by and between the Company and the Holder.

 

 

1. WARRANT; PURCHASE PRICE.

 

Notwithstanding anything to the contrary in this Agreement, in the event of a
Qualified Offering (as defined below), the Purchase Price shall be the lower of
(i) $1.50, or (ii) 25% discount of the price per share of Common Stock offered
in the Qualified Offering. A “Qualified Offering” shall mean an offering of
Common Stock (and other securities potentially) resulting in the listing for
trading of the Common Stock on the NYSE American, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market or the New York Stock
Exchange (or any successors to any of the foregoing).

2. EXERCISE; EXPIRATION DATE.

(a) This Warrant is exercisable, at the option of the Holder, at any time after
the date of issuance and on or before the Expiration Date (as defined below) by
delivering to the Company written notice of exercise (the "Exercise Notice"),
stating the number of Warrant Shares to be purchased thereby, accompanied by
bank or certified check payable to the order of the Company for the Warrant
Shares being purchased. Within ten (10) business days of the Company's receipt
of the Exercise Notice accompanied by the consideration for the Warrant Shares
being purchased, the Company shall instruct its transfer agent to issue and
deliver to the Holder a certificate representing the Warrant Shares being
purchased. In the case of exercise for less than all of the Warrant Shares
represented by this Warrant Certificate, the Company shall cancel this Warrant
Certificate upon the surrender thereof and shall execute and deliver a new
Warrant Certificate for the balance of such Warrant Shares.

(b) Expiration. The term "Expiration Date" shall mean 5:00 p.m., Pacific time,
on the fifth (5th) anniversary of the date set forth in the signature block of
this Warrant or if such date in the State of Nevada shall be a holiday or a day
on which banks are authorized to close, then 5:00 p.m., Pacific time, the next
following day which in the State of Nevada is not a holiday or a day on which
banks are authorized to close.

3. RESTRICTIONS ON TRANSFER.

(a) Restrictions. This Warrant and the Warrant Shares issuable upon exercise of
this Warrant may not be assigned, transferred, sold, or otherwise disposed of
unless (i) there is in effect a registration statement under the Act covering
such sale, transfer, or other disposition or (ii) the Holder furnishes to the
Company an opinion of counsel, reasonably acceptable to counsel for the Company,
to the effect that the proposed sale, transfer, or other disposition may be
effected without registration under the Act, as well as such other documentation
incident to such sale, transfer, or other disposition as the Company's counsel
shall reasonably request.

(b) Legend. Any Warrant Shares issued upon the exercise of this Warrant shall
bear substantially the following legend:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended. The shares have been acquired for investment
and may not be offered, sold or otherwise transferred in the absence of an
effective registration statement and with respect to the shares or an exemption
from the registration requirements of said act that is then applicable to the
shares, as to which a prior opinion of counsel acceptable to the issuer or
transfer agent may be required.”

4. RESERVATION OF SHARES.

The Company covenants that it will at all time reserve and keep available out of
its authorized Common Stock, solely for the purpose of issuance upon exercise of
this Warrant, such number of shares of Common Stock as shall then be issuable
upon the exercise of this Warrant. The Company covenants that all shares of
Common Stock which shall be issuable upon exercise of this Warrant shall be duly
and validly issued and fully paid and non-assessable and free from all taxes,
liens, and charges with respect to the issue thereof.

5. LOSS OR MUTILATION.

If the Holder loses this Warrant, or if this Warrant is stolen, destroyed or
mutilated, the Company shall issue an identical replacement Warrant upon the
Holder's delivery to the Company of a customary agreement to indemnify the
Company for any losses resulting from the issuance of the replacement Warrant.

6. PROVISIONS REGARDING ADJUSTMENTS TO STOCK.

(a) Stock Dividends, Subdivisions, Combinations and Similar Events. The number
of shares of Common Stock for which this Warrant is exercisable shall be
adjusted to reflect (that is, to provide the same after-conversion percentage
ownership as if the following event had not occurred) any (i) forward and
reverse stock splits, stock dividends, and similar events which, while they
change the number of shares outstanding, do not change the relative ownership of
the stockholders; and (ii) capital reorganizations, mergers, and similar events
which cause changes in the common stock into which a convertible security may be
converted or for which a warrant or option may be exercised.

(b) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price, the Company, at its expense, shall promptly
compute such adjustment or readjustment in accordance with the terms hereof and
prepare and furnish to the Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall, upon the written request at any time
of the Holder, furnish or cause to be furnished to such holder a like
certificate setting forth (i) such adjustments and readjustments, (ii) the
Purchase Price at the time in effect for this Warrant and (iii) the number of
shares of Common Stock and the amount, if any, or other property which at the
time would be received upon the exercise of this Warrant.

(c)    Notices of Record Date. In the event of any fixing by the Company of a
record date for the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend (other
than a cash dividend) or other distribution, any shares of Common Stock or other
securities, or any right to subscribe for, purchase or otherwise acquire, or any
option for the purchase of, any shares of stock of any class or any other
securities or property, or to receive any other right, the Company shall mail to
the Holder at least thirty (30) days prior to the date specified therein, a
notice specifying the date on which any such record is to be taken for the
purpose of such dividend, distribution or rights, and the amount and character
of such dividend, distribution or right.

(d) Merger, Consolidation, etc. In case of any capital reorganization or any
reclassification of the capital stock of the Company or in case of the
consolidation or merger of the Company with another corporation (or in the case
of any sale, transfer, or other disposition to another corporation of all or
substantially all the property, assets, business, and goodwill of the Company),
the Holder of this Warrant shall thereafter be entitled to purchase the kind and
amount of shares of capital stock which this Warrant entitled the Holder to
purchase immediately prior to such capital reorganization, reclassification of
capital stock, consolidation, merger, sale, transfer, or other disposition; and
in any such case appropriate adjustments shall be made in the application of the
provisions of this Section 6 with respect to rights and interests thereafter of
the Holder of this Warrant to the end that the provisions of this Section 6
shall thereafter be applicable, as near as reasonably may be, in relation to any
shares or other property thereafter purchasable upon the exercise of this
Warrant.

(e) Fractional Shares. No certificate for fractional shares shall be issued upon
the exercise of this Warrant, but in lieu thereof the Company shall purchase any
such fractional shares calculated to the nearest cent or round up the fraction
to the next whole share.

(f) Rights of the Holder. The Holder of this Warrant shall not be entitled to
any rights of a shareholder of the Company in respect of any Warrant Shares
purchasable upon the exercise hereof until such Warrant Shares have been paid
for in full and issued to it. As soon as practicable after such exercise, the
Company shall deliver a certificate or certificates for the number of full
shares of Common Stock issuable upon such exercise, to the person or persons
entitled to receive the same.

7. RepResentations and Warranties.

The Holder, by acceptance of this Warrant, represents and warrants to, and
covenants and agrees with, the Company as follows:

(a) The Warrant is being acquired for the Holder's own account for investment
and not with a view toward resale or distribution of any part thereof, and the
Holder has no present intention of selling, granting any participation in, or
otherwise distributing the same.

(b) The Holder is aware that the Warrant is not registered under the Act or any
state securities or blue-sky laws and, as a result, substantial restrictions
exist with respect to the transferability of the Warrant and the Warrant Shares
to be acquired upon exercise of the Warrant.

(c ) The Holder is an accredited investor as defined in Rule 501(a) of
Regulation D under the Act and is a sophisticated investor familiar with the
type of risks inherent in the acquisition of securities such as the Warrant, and
its financial position is such that it can afford to retain the Warrant and the
Warrant Shares for an indefinite period of time without realizing any direct or
indirect cash return on this investment.

8. NO IMPAIRMENT.

The Company shall not by any action including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder against impairment.
Without limiting the generality of the foregoing, the Company will (a) not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefore upon such exercise
immediately prior to such increase in par value, (b) take all such actions as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non assessable shares of Common Stock upon the
exercise of this Warrant, and (c) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant. Upon the request of Holder, the Company will at
any time during the period this Warrant is outstanding acknowledge in writing,
in form satisfactory to Holder, the continuing validity of this Warrant and the
obligations of the Company hereunder.

9. REGISTRATION RIGHTS.

If at any time after the date hereof the Company shall determine to prepare and
file with the Securities and Exchange Commission (the “Commission”) a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of 1933, as amended, of any of its
equity securities (other than a registration statement on Form S-4 or Form S-8),
then the Company shall send to the Holder written notice of such determination.
Within ten (10) calendar days after receipt of such notice, the Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of the Warrant Shares such Holder requests to be registered and
prepare and file the Registration Statement with the Commission and shall use
its commercially reasonable efforts to have the registration statement declared
effective by the Commission as soon as reasonably practicable. All expenses
incurred by the Company in complying with this provision, including, without
limitation, all registration and filing fees, printing expenses (if required),
fees and disbursements of counsel and independent public accountants for the
Company, fees and expenses (including reasonable counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
NASD, transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All selling commissions applicable to the sale of
Warrant Shares pursuant to this provision are called "Selling Expenses." The
Company will pay all Registration Expenses in connection with the registration
statement under this section. Selling Expenses in connection with each
registration statement shall be borne by the Holder and will be apportioned
among such Holders in proportion to the number of Warrant Shares included
therein for a Holder relative to all the securities included therein for all
selling holders, or as all Holders may agree.

 

10. SUPPLYING INFORMATION.

The Company shall cooperate with Holder and each holder of Warrant Shares in
supplying such information pertaining to the Company as may be reasonable
necessary for such Holder and each holder of Warrant Shares to complete and file
any information reporting forms presently or hereafter required by the
Securities and Exchange Commission as a condition to the availability of an
exemption from the Act for the sale of Warrant Shares.

11 LIMITATION OF LIABILITY.

No provision hereof, in the absence of affirmative action by Holder to purchase
shares of Common Stock, and no enumeration herein of the rights or privileges of
Holder hereof, shall give rise to any liability of Holder for the purchase price
of any Common Stock or as a stockholder of the Company, whether such liability
is asserted by the Company or by creditors of the Company.

12 MISCELLANEOUS.

(a) Transfer Taxes; Expenses. The Holder shall pay any and all underwriters'
discounts, brokerage fees, and transfer taxes, as may be applicable, incident to
the sale of this Warrant or the sale of the underlying shares issuable
hereunder, and shall pay the fees and expenses of any special attorneys or
accountants retained by it.

(b) Successors and Assigns. Subject to compliance with the provisions of Section
3, this Warrant and the rights evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and assigns
of Holder. The provisions of this Warrant are intended to be for the benefit of
all Holders from time to time of this Warrant, and shall be enforceable by any
such Holder.

(c) Notice. Any notice or other communication required or permitted to be given
to the Company shall be in writing and shall be delivered by certified mail with
return receipt or delivered in person against receipt, addressed to the Company
at 1040 First Avenue, Suite 190, New York, NY 10022.

 

(d) Governing Law. This Warrant Certificate shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, without reference
to the conflicts of laws provisions thereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed as of the date set forth below.

Red Cat Holdings, Inc.

 

 

By:   _______________________________

Jeffrey Thompson

Chief Executive Officer

 

 

Issuance Date: ____________, 2020

 

 

RED CAT HOLDINGS, INC.

FORM OF EXERCISE OF WARRANT

No. 2020__

□ The undersigned hereby elects to exercise this Warrant as to _____________
shares of the Common Stock of Red Cat Holdings, Inc., a Nevada corporation,
covered thereby. Enclosed herewith is a bank or certified check in the amount of
$_____________ payable to the Company.

 

Delivery of exercise notice requiring a payment by check must be by national
courier (Fedex, UPS, etc.) to:

Red Cat Holdings, Inc.

1607 Ponce De Leon Avenue, Suite 407

San Juan, Puerto Rico 00909

Attn: Jeffrey Thompson

 

The shares should be sent to me at the address provided below.

 

Date:_______________                   
_________________________________________

(Signature)

 

Name (Printed): ______________________________

 

Address: __________________________________

 

__________________________________________

 

Social Security Number (for individual holder) or Employer Identification Number
(Tax ID) (for entity):

 

__________________________________________